DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first bearing portion” of claim 7, “at least one bearing” of claim 8, “journal bearings, ball bearings, or roller bearings” of claim 9, “a second bearing portion” of claim 10, and “a third bearing portion” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide clear explanation of how “a first bearing portion” of claim 7, “at least one bearing” of claim 8, “a second bearing portion” of claim 10, and “a third bearing portion” of claim 11 are being defined.

Claim Objections
Claim9 is objected to because of the following informalities:  “the bearing” in line 2 should be corrected as --the at least one bearing-- for clarity.  Appropriate correction is required.

Claim Interpretation
Claims 2, 7-8, 10-11 recites the term, “and/or”. For examination purposes, “and/or” is interpreted as --or--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites the phrase, “cylindrical like configuration” in lines 4 and 6. However, such claimed limitation makes the scope of the claim indefinite. Examiner notes that “cylinder” has several characteristic such as being elongate, having circular or oval cross-section, etc. It is not clear which characteristic of cylinder is being claimed. For examination purposes, “cylindrical like configuration” is examined with the broadest reasonable interpretation as best understood by Examiner, and that if the prior art teaches any one of the characteristics of a cylinder, then it is assumed that the prior art reads on the claim.
Claim 1 recites “a first bushing … substantially covering the first surface” and “a second bushing … substantially covering the second surface”. However, the term, “substantially” renders the scope of the claim indefinite. It is not clear upto what extent a first bushing and a second bushing are covering the first surface and the second surface respectively. The originally filed specification does not provide a clear explanation. For examination purposes, “substantially covering” is examined with the broadest reasonable interpretation as best understood by Examiner.
Claim 6:
Claim 6 recites that the second shaft portion has a tapered shape. It is noted that claim 1 (which upon claim 6 depends) recites that the second shaft portion has a cylindrical or cylindrical like configuration. It is not clear if the second shaft portion has a cylindrical configuration how the second shaft portion can have a tapered shape. For examination purposes, “a second shaft portion having a cylindrical or cylindrical like configuration” in claim 1 is interpreted as --a second shaft portion having a [[cylindrical or]] cylindrical like configuration-- so that the second shaft portion can comprise a tapered portion. 
Claim 6 recites “a portion of the first surface” in lines 4-5. It is noted that claim 1 (which upon claim 6 depends) recites “a portion of the first surface” in lines 11-12. It is not clear whether “a portion of the first surface” of claim 6 refers to “a portion of the first surface” of claim 1 or if they are separate and distinct from each other. For examination purposes, “a portion of the first surface” of claim 6 is interpreted as --[[a]]the portion of the first surface--.
Claims 2-5, 7-11 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sprayberry (5,799,408).
Regarding claim 1¸ Sprayberry (‘408) discloses an alignment tool (figs1,9-10) for aligning a bore 80 (col.6 line11) extending through a first structural member 70 (col.6 line11) 
a first shaft portion 12 (col.6 line9; fig1) having a cylindrical (fig1) or cylindrical like configuration defining a first cylinder axis (a central elongate axis of the first shaft portion 12), a first diameter (fig1) and a first surface (an external peripheral surface of the first shaft portion 12, fig1),
a second shaft portion 14 (col.6 line17) having a cylindrical like configuration (fig1; the second shaft portion 14 is elongate and has curved outer surface which are characteristic of being cylindrical; refer 35 U.S.C. 112(b) rejection above) defining a second cylinder axis (a central elongate axis along the second shaft portion 14), a second diameter (the second shaft portion 14 has diameters which vary along the second cylinder axis, fig1) and a second surface (an external peripheral surface of the second shaft portion 14), the second shaft portion 14 being arranged adjacent to the first shaft portion 12 along a direction defined by the first cylinder axis (fig1), the second cylinder axis extending in parallel to the first cylinder axis (fig3), the second diameter being smaller than the first diameter (fig2) and a portion of the second surface forming a continuation of a portion of the first surface (fig3), 
a first bushing 112 (col.9 line13) arranged along the first shaft portion 12 (col.9 lines25-26) and substantially covering the first surface (fig12), and 
a second bushing 113 (col.9 line18)  arranged along the second shaft portion 14 (col.9 lines27-29) and substantially covering the second surface (fig12), 
wherein mutual rotational movements are allowed between the first shaft portion 12 and the first bushing 112 and between the second shaft portion 14 and the second bushing 113 (fig12; col.9 lines32-34).
Regarding claim 2
Regarding claim 4¸ Sprayberry discloses the alignment tool according to claim 1, further comprising a tool engaging portion 60 (col.5 line58) arranged to engage a tool 500 (col.5 lines58-59; fig8) for rotating the alignment tool about the first cylinder axis (col.5 lines58-61).
Regarding claim 5¸ Sprayberry discloses the alignment tool according to claim 4, wherein the tool engaging portion 60 is a head part (col.5 line58) of the alignment tool.
Regarding claim 6¸ Sprayberry discloses the alignment tool according to claim 1, wherein the second shaft portion 14 has a tapered shape (figs1,3; via elements 36,37,45 (col.5 lines6-10) along a direction defined by the second cylinder axis and in a region arranged opposite to the portion of the second surface which forms an extension of a portion of the first surface (fig3).
Regarding claim 8¸ Sprayberry discloses the alignment tool according to claim 1, further comprising at least one bearing (figs11,12; the first surface of the first shaft portion 12 and an inner surface of the first bushing 112 provides a bearing therebetween and the second surface of the second shaft portion 14 and an inner surface of the second bushing 113 provides a bearing therebetween), wherein the at least one bearing is arranged between the first shaft portion 12 and the first bushing 112 or between the second shaft portion 14 and the second bushing 113 (figs11-12).
Regarding claim 9, Sprayberry discloses the alignment tool according to claim 8, wherein the at least one bearing is selected among journal bearings (a clearance exists between the first surface of the first shaft portion 12 and the inner surface of the first bushing 112 and between the second surface of the second shaft portion 14 and the inner surface of the second bushing 113), ball bearings or roller bearings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprayberry (5,799,408).
Regarding claim 3, Sprayberry discloses the alignment tool according to claim 2, however, does not explicitly disclose that the first bushing has a diameter which is larger than a diameter of the second bushing. It is noted that the first bushing 112 and the second bushing 113 are sized to be received in the bore of the first structural member and the bore of the second structural member respectively.  Sprayberry discloses that the size of the alignment tool kit 110 (which comprises the first and second bushings 112,113) can vary widely and will generally be dependent upon the structural members being aligned (col.9 lines 53-56). It is further noted that a change is size is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV.A.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sprayberry to have a first bushing to have a larger diameter than a second bushing, in case a bore of a first structural member has a larger diameter than a bore of a second structural member.

Claim 7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprayberry (5,799,408) in view of Law (US 6,588,934 B2)
Regarding claim 7¸ Sprayberry discloses the alignment tool according to claim 1, wherein the first bushing 112 comprises a first bearing portion (an outer peripheral surface of the first bushing 112) facing the first structural member 70. However, Sprayberry does not explicitly disclose what the first bearing portion is composed of. Sprayberry discloses that steel and iron are two exemplary materials that the first bushing 112 can be made out of (col.9 lines49-51). Law (‘934) teaches that both a copper alloy (col.1 lines12-13) and an iron-based alloy are suitable bearing materials known in the art (col.2 lines7-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sprayberry to have the first bushing composed of a copper alloy instead of iron, as taught by Law, for the purpose of using one of suitable bearing materials known in the art.
Regarding claim 10¸ Sprayberry discloses the alignment tool according to claim 1, wherein the first bushing 112 comprises a second bearing portion (an inner peripheral surface of the first bushing 112) facing the first shaft portion 12. However, Sprayberry does not explicitly disclose what the second bearing portion is composed of. Sprayberry discloses that steel and iron are two exemplary materials that the first bushing 112 can be made out of (col.9 lines49-51). Law (‘934) teaches that both a copper alloy (col.1 lines12-13) and an iron-based alloy are suitable bearing materials known in the art (col.2 lines7-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sprayberry to have the first bushing composed of a copper alloy instead of iron, as taught by Law, for the purpose of using one of suitable bearing materials known in the art.
Regarding claim 11, Sprayberry discloses the alignment tool according to claim 1, wherein the first shaft portion 12 comprises a third bearing portion (an outer peripheral surface of the first shaft portion 12) facing the first bushing 112. However, Sprayberry does not explicitly disclose what the third bearing portion is composed of. Sprayberry discloses that steel and iron are two exemplary materials that the first shaft portion 12 can be made out of (col.7 line25). Law (‘934) teaches that both a copper alloy (col.1 lines12-13) and an iron-based alloy are suitable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723